Citation Nr: 1516568	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service connected degenerative disc disease L4-L5, with lumbar strain, myositis, spondylosis, and arthritis. 


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the San Juan, Puerto Rico, regional office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's attorney submitted additional medical evidence pertaining to the low back disability in April 2012 and April 2013.  This evidence includes imaging studies and hospital records with evidence of radiculopathy.  The April 2013 cover letter implies that the Veteran's back disability has increased in severity since the most recent VA examination, and she request that the Veteran be afforded a new VA examination that includes neurological testing.  

The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, the most recent VA examination was conducted in May 2007 and is now eight years old.  The neurological evaluation on this examination was limited and did not identify any radiculopathy attributable to the lumbar spine.  The rating criteria for the Veteran's back disability state that associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Code 5242.  Also, as the diagnosis of the Veteran's disability now includes degenerative disc disease, the rating criteria for intervertebral disc syndrome must be considered.  These are based in part on the frequency and length of incapacitating episodes.  See 38 C.F.R. § 4.71a, Code 5243.  Incapacitating episodes were not addressed in the May 2007 examination.  Given the age and inadequacy of this examination and the evidence that the Veteran's disability has worsened, the Board finds that he should be scheduled for a new VA examination to determine the current severity of his back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to treatment of the Veteran's service connected lumbar spine disability from 2012 and associate them with the record.  Afford the Veteran an opportunity to identify any private treatment during this period and, after receiving the necessary permission from the Veteran, obtain these records.  The Veteran should be notified of any negative responses from private sources and that it is his responsibility to ensure that private records are received.  

2.  Schedule the Veteran for a VA examination of his service connected lumbar spine disability.  This examination should identify and describe all orthopedic and neurologic manifestations of this disability.  All indicated tests and studies should be conducted.  The electronic record must be made available to the examiner for use in the study of this case, and the examination report must show that it has been reviewed.  Range of motion of the thoracolumbar spine should be tested, and the examiner should estimate any additional loss of function due to factors such as pain, weakness, and incoorindation.  The examiner should also estimate any additional loss of function during flare-up.  Such estimates should be expressed in degrees of lost motion.  If such information cannot be estimated the examiner should explain why this is so.  Moreover, all neurological manifestations should be described, and the affected nerve should be identified.  The report should state whether or not the Veteran has had incapacitating episodes during the last 12 months due to his lumbar spine disability and, if so, the total duration of these episodes during that period.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




